Citation Nr: 1754756	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to an increased rating in excess of 10 percent for residuals of right foot stress fractures.


REPRESENTATION

Appellant represented by:	David W. Magann, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Z. T.

ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2006, to include service in the Persian Gulf.  The Veteran also subsequently had service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing has been associated with the claimed file and is of record. 

The issues of entitlement to service connection for a right ankle disability and a psychiatric disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  For the period prior to May 24, 2012, the Veteran's right foot disability only manifested to a moderate levels of severity, with only tenderness on manipulation. 

2.  For the period after May 24, 2012, the Veteran's right foot disability is manifested by a moderately severe level of severity, with consistent pain, tenderness, flat feet, abnormal gait, and the need for a cane for ambulation on a regular basis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right foot disability, prior to May 24, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71(a), Diagnostic Codes 5276, 5284 (2017).

2.  The criteria for an increased rating of 20 percent, but not higher, for a right foot disability, as of May 24, 2017, but not earlier, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71(a), Diagnostic Codes 5276, 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2013 statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006)(Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is to be considered when assigning disability ratings. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Foot Disability

The Veteran claims that the current 10 percent rating is not representative of the severity of his service-connect right foot condition.  He claims that his current right foot disability manifests with constant pain that is exacerbated by prolonged walking or standing, the need for orthotic shoes, and the use of a cane.  

The Veteran was granted service connection a right foot disability, due to residuals of a stress fracture and assigned a 10 percent rating under Diagnostic Code 5284.  38 C.F.R. § 4.27 (2017).  Diagnostic Code 5284 provides a 10 percent rating for a moderate disability of the foot, a 20 percent rating for a moderately severe foot disability, and a 30 percent rating for a severe foot disability. 38 C.F.R. § 4.71 (a), Diagnostic Code 5284 (2017). While the Rating Schedule does not define the terms moderate, moderately severe, or severe, the Board must instead evaluate all of the evidence to the end that its decision is equitable and just.  38 C.F.R. § 4.6 (2017).

Prior to May 24, 2012

The Board notes that a review of the competent medical evidence of record for the relevant period prior to May 24, 2012, shows that the Veteran's right foot disability was manifested by no more than moderate symptoms.  The Board notes that a review of the VA examination and VA medical records showed some symptoms of pain, with the need for orthotic, relating to the right foot disability.  Therefore, for the period prior to May 24, 2012, the Board finds that the preponderance of evidence is against a finding that any higher rating is warranted, and the claim for increased rating must be denied.

The Board notes that a 20 percent rating under the appropriate Diagnostic Code 5284 requires a moderately severe condition relating to the Veteran's right foot condition.  At a May 2010 VA examination, the examiner noted the Veteran's residuals of stress fractures to the right foot.  On examination, the examiner noted no skin or vascular foot abnormalities, or evidence of pes cavus (claw-foot), flatfoot, malunion or nonunion of the tarsal/metatarsal bones, muscle atrophy, hammertoe, hallux valgus, or any other foot deformity.  Physical examination conducted also found a normal heel-to-toe gait pattern.  X-ray diagnostics found a stable and unremarkable right foot with no acute findings.  

The VA examiner also noted no evidence of painful motion, swelling, instability, or any other abnormalities upon weight bearing, with some tenderness and weakness reported on the mid foot and dorsal aspects and last three toes of the right foot.  Finally, the examiner noted the use of some orthotic inserts for support, no flare-ups, and functional ability to stand for an hour and walk more than a quarter mile.  No additional need for other assistive aids was noted.  Overall, the examiner found that the Veteran's right foot disability had no significant effect on the Veteran's functional abilities. 

The Board finds that examination is consistent with the surrounding medical evidence of record for the time period.  The Board notes that a review of the competent medical evidence of record, to include the VA medical records, does not show any additional issues or diagnoses with the right foot, to include any additional diagnosed condition.  Even considering the private medical evidence submitted by the Veteran during the relevant time period, the preponderance of the evidence remains against a finding of any additional conditions or manifestations other than pain that could be construed as a moderately severe condition.  

Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot disability.  A 20 percent rating is warranted for a foot disability that is considered moderately severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  The Board finds that, while there is some evidence of pain and tenderness, those symptoms do not rise to the level of a foot injury that can be consider moderately severe in nature such that an increased rating of 20 percent is warranted.  While the Veteran has complained of pain in the feet, the pain has not resulted in limitations that would result in it being classified as any more than a moderate disability, as found in the May 2010 VA examination report, noting only limited functional loss due to the right foot.  The Veteran was noted to still be able to walk up to a mile, and stand for an hour, with no indication of the need for assistive devices other than an orthotic insert.  The Board finds that level of foot disability is no more than moderate.  The Board finds that the criteria for a 20 percent rating were not met prior to May 24, 2012.

The Board acknowledges, and has, considered the Veteran's lay testimony with regards to his assertions of pain and discomfort as a result of the right foot disability.  However, even considering those symptoms of pain and tenderness, the Board does not find that the symptoms amount to the level of severity as to warrant the next higher rating.  The Board ultimately finds the VA examination to be exceptionally probative in rating the nature and severity of the Veteran's foot disability.  The VA examiner noted objective manifestations of the Veteran's disability on examination.  While pain was noted, pain in itself cannot be considered a moderately severe disability.  The level of functional limitation caused by the pain is no more than moderate.  Therefore, the Board finds that the Veteran's disability during the relevant time period has not arisen to severity in which the next higher rating of 20 percent is warranted under the Diagnostic Code.  The preponderance of the evidence is against the assignment of a higher rating prior to May 24, 2012, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

As of May 24, 2012

As of May 24, 2012, competent medical evidence demonstrates a more severe condition of the right foot disability that warrants the next higher rating of 20 percent.  The Board notes that both private medical opinions and a VA examination during the time period demonstrates an increase in severity in the right foot disability, to include diagnosis of flat foot of the right foot, increased pain, severe functional loss, and the need for a cane.  Therefore, the Board finds that the next higher rating of 20 percent for the Veteran's right foot is warranted.  

In a May 24, 2012 private examination report conducted by the Veteran's treating physician noted that the Veteran's right foot condition was at least considered moderately severe.  Dr. G.A. noted that the Veteran not only had severe pain in the mid-forefoot but also had an antalgic gait, which caused abnormalities in ambulation.  Specifically, the examiner noted that the Veteran's stride was slow and abnormal.  He walked on the lateral aspect of his foot in the cuneiform area, so his toe never struck the ground.  In addition, the private examiner noted it took the Veteran nearly 15 seconds after standing to be able to walk, allowing for objectively apparent pain and spasms to subside.  The Veteran demonstrated poor balance due to the right foot disability, and required a cane for ambulation.  The examiner ultimately concluded that the Veteran's condition was considered moderately severe and warranted a higher rating. 

At a November 2012 VA examination, the Veteran complained of constant pain and tenderness of the right foot.  On examination, the examiner noted a diagnosis of metatarsalgia of the right foot, with no evidence of pes cavus, hammer toes, hallux valgus, or hallux rigidus noted to be present.  However, he wore orthotic support shoes and required a cane.  Subjective factors were noted as pain with objective evidence of tenderness on the plantar surfaces.  The examiner noted no additional functional loss due to the foot disability, or any functional impact of the Veteran's daily life or work. 
At an August 2016 VA examination, the Veteran was noted to have described his symptoms as sharp and constant pain in the right foot that were exacerbated with prolonged working and standing.  The Veteran reported no flare-ups.  On examination, the examiner found evidence of pes planus or flat foot of the right foot.  Further examination of the condition found that the pain was accentuated on use and manipulation.  However, there was no indication of swelling or callouses.  The examiner noted the use of an orthotic, and the regular use of a cane.  The Veteran was noted to be in objective pain on weight-bearing, with severe functional limitation of not being able to stand or walk for long period of time.  

The Board notes that in addition to the VA examinations, the record also contains medical records and lay statements from the Veteran.  A review of the VA medical evidence of record shows no additional symptoms of the severity of the Veteran's foot disability not noted in the examinations.  Most medical records noted complaints of pain in the right foot and the use of orthotic shoes.  With regard to the Veteran's lay statements, the Board notes that during the hearing before the undersigned, the Veteran stated that he was in constant pain with limited mobility, which was also contemplated by the examination reports.

The Board has considered the Veteran's disability under Diagnostic Code 5284. Under that diagnostic code, a moderately severe foot disability warrants a 20 percent rating.  A severe foot disability warrants a 30 percent rating.  Loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  Here, the Board relies heavily on the probative opinions provided by both the VA examiners and the private examiner, which demonstrate a more severe condition than that contemplated by a 10 percent, or moderate, rating.  Specifically, the May 2012 private examiner, Dr. G.A., noted explicitly that that the Veteran's disability constituted moderately severe foot disability, which under the applicable Diagnostic Code equates to a 20 percent rating.  The Board agrees, and finds that the symptomatology described rises to the level of moderately severe.  As such, the Board finds that a higher rating of 20 percent is warranted, under Diagnostic Code 5284, and the claim, as of May 24, 2012, must be granted.  

The Board also finds that a higher 30 percent rating is not warranted as it requires for the foot disability to be considered severe.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's foot disability is considered severe.  The Board notes that the May 2012 private examiner explicitly noted that the Veteran's condition was considered moderately severe.  Neither of the VA examiners noted that the Veteran's condition was considered severe.  The Veteran himself has not contended that his condition is considered severe as to constitute severe foot disability or loss of use of the foot.  While the foot disability causes more limitations and requires the use of a cane and orthotic, the evidence still shows that ambulation is possible and that the Veteran does not have the level of limitation contemplated by severe.  Consequently, a higher rating of 30 percent is not warranted under this Diagnostic Code. 

The Board has also considered application of other Diagnostic Codes relating to the Veteran's food disability.  Specifically, the Veteran has been diagnosed with flat foot in the most recent VA examination in August 2016.  Flatfeet are rated as pes planus under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 20 percent rating is warranted for moderate unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling, and characteristic callosities.  A 30 percent rating for is warranted for pronounced unilateral flatfoot with marked pronation, extreme tenderness of the plantar surface of the foot, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).  However, because the symptomatology of pain and altered gait are the same used to rate under Diagnostic Code 5284 are the same, separate ratings cannot be assigned.  38 C.F.R. § 4.14 (2017).  A higher rating under Diagnostic 5276 is not warranted 

The criteria for a higher 30 percent rating under this Diagnostic Code are not met.  The Board finds that, while the Veteran has right flat foot, with evidence of pain on manipulation, there is no evidence of swelling and/or characteristics of callosities.  The evidence also does not show marked pronation, inward bowing of the Achilles tendon, marked inward displacement and severe spasm of the Achilles tendon on manipulation, or extreme tenderness of the plantar surface of the foot.  The August 2016 VA examination explicitly noted those symptoms were negative on examination.  Consequently, the criteria for a 30 percent rating under Diagnostic Code 5276 are not met.

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  Without objective evidence of flatfoot, weak foot, claw foot (pes cavus), hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones in either foot, a higher or separate rating under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, or 5283 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71(a) (2017).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the right foot disability.  The Board notes that there is no evidence of an exceptional or unusual disability picture not contemplated by the assigned Diagnostic Code. 38 C.F.R. § 3.321(b)(1) (2017); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the service-connected right foot disability is contemplated by the rating schedule, and the assigned schedular ratings inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence also does not show marked interference with employment or frequent hospitalization due to the right foot disability.

Accordingly, the Board finds that the evidence supports the assignment of a rating greater than 20 percent as of May 24, 2012, but not earlier, for a right foot disability.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent as of May 24, 2012.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).




ORDER

Entitlement to an initial rating in excess of 10 percent for a right foot disability, prior to May 24, 2012, is denied. 

Entitlement to an increased rating of 20 percent, but not higher, for a right foot disability, as of May 24, 2012, but not earlier, is granted. 


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

The Board finds that the June 2013 VA mental disorders examination opinion to be incomplete.  In that opinion, the examiner noted that the Veteran did not have PTSD, and ultimately provided an Axis I diagnosis of a personality disorder.  However, further review of the examination report shows that the January 2013 examiner concluded that the Veteran had PTSD based solely on the fact that the Veteran did not have a verified stressor.  The examiner noted that the Veteran did not have evidence of events during service from which to infer the fear of hostile military or terrorist activities.  The examiner only noted one instance where the Veteran claimed to have witness a child being killed while in service in the Gulf, and ultimately found that the Veteran's report of symptoms to be highly exaggerated.  The examiner provided no further analysis of any of the other criteria for a diagnosis of PTSD, as the examiner found that the Veteran's claimed in-service events were not sufficient to fulfill Criteria A for PTSD, or a qualified stressor.   

The Board finds that opinion to be incomplete.  However, VA has already conceded an in-service stressor in the June 2010 rating decision.  VA found that that the Veteran's assertions, corroborated by his military occupational specialist (MOS) as a recovery mechanic, combat experience, and service in the Gulf, constituted sufficient evidence as to rely on the Veteran's lay claims of such in-service stressor, constituting legitimate fear of hostile military or terrorist activities.  Fear of hostile military or terrorist activities means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2017).

The Board notes that for PTSD claims related to a fear of hostile military or terrorist activity, the Veteran's lay testimony alone is sufficient to establish occurrence of the stressor if consistent with the circumstances of his service.  Here, considering the Veteran's MOS and service in Kuwait, the Board find again that in-service fear of hostile military or terrorist activity is conceded.  That makes the January 2013 VA examination to be incomplete as it does not address any further criteria for evaluating PTSD, and the claim must be remanded for further development.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  While the Board recognizes that the VA is not obligated to provide an examination for all claims before it, when it does undertake the responsibility to provide such an examination, it must provide an adequate one. When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board must remand to obtain a psychiatric examination and opinion regarding the nature and etiology of the claimed PTSD, or any other psychiatric disability.

With regard to the claim for service connection for a right ankle disability, the Board notes that the Veteran has not been provided a VA examination to determine the nature and etiology of any right ankle disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that the requirement for an examination has been triggered by the Veteran's lay contentions of an in-service injury.  The Board notes that the Veteran has continuously and consistently claimed that his ankle disability was incurred in the same event as the service-connected right foot disability during active service.  The Board finds that, considering the anatomical relation between the foot and the ankle of the same leg, the claimed in-service injury event, and the fact that right foot condition was ultimately service connected, the low bar of needed to warrant an examination has been met, and an examination to determine the nature and etiology of the claimed right ankle disability is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  Then, schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist who has not already examined him.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Any indicated psychiatric testing necessary to support the diagnosis should be conducted.  Specifically state whether each criterion for a diagnosis of PTSD is met.  The examiner is advised that VA has already conceded fear of hostile military or terrorist activity during his service. 

(b) If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to active service, a stressor during service, or the fear of hostile military or terrorist activity during service. 

(c) With regard to each diagnosed psychiatric disability, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability is related to active service or any event of service.

(d) For each diagnosed psychiatric disability, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each disability was caused by the service-connected disabilities.

(e) For each diagnosed psychiatric disability, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities.

4.  Schedule the Veteran for a VA examination of the right ankle.  The examiner must review the claims file and should note that review in the report.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should provide the following information:

(a)  Opine whether it is at least as likely as not (50 percent or greater probability) that any right ankle disability was incurred in service or is related to any event in service, to include the right foot injury event.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any right ankle disability was caused by the service-connected disabilities, to include the right foot disability.

(c) Opine whether it is at least as likely as not (50 percent or greater probability) that any right ankle disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities, to include the right foot disability.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


